Citation Nr: 0636689	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The October 1998 rating decision denied 
the veteran's request to reopen his claim for service 
connection for a back disorder.  In August 2003, the Board 
determined that new and material evidence had been submitted 
and reopened the veteran's claim.  The August 2003 decision 
then remanded the veteran's claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2003 decision remanded the veteran's claim for a 
VA examination and a nexus opinion.  The August 2003 decision 
specifically stated that the examiner must review the 
veteran's claims file prior to examination.  The Board notes 
that the September 2005 VA examination report clearly states 
that the veteran's claims files, service medical records, 
private medical records and VA medical records were not 
reviewed.  There is a later, October 2005, document with a 
note "Reviewed C-file."  However the examiner did not make 
any other comment as to the significance of the claims file 
documents on the veteran's current back disability.  The 
September 2005 VA examination report does not comply with the 
instructions of the August 2003 Remand by the Board, even 
when considering the October 2005 notation.  The Court has 
held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as "the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998)  

The Board further notes that in an October 2006 Informal 
Hearing Presentation the veteran's representative requested 
that the veteran's claim be remanded for a new VA examination 
that meets the requirements specified by the Board in the 
August 2003.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in East Orange, New Jersey, 
dated from August 2004 to the present.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA orthopedic examination to 
evaluate the nature of any back disorder 
found to be present.  The claims folder 
and a separate copy of this remand must be 
made available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  Based on the 
medical findings and a review of the 
claims folder, in particular the November 
1988 service medical records related to an 
in-service back injury, the July 2002 
opinion of Dr. Jackson Okoya, and the 
August 2004 VA MRI of the veteran's lumbar 
spine, the examiner is asked to offer an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that the veteran's current back disorder 
was caused or aggravated by his service or 
any incident therein.  Reasons and bases 
for all opinions expressed should be 
provided.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, if the issue of 
entitlement to service connection for a 
back disorder remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



